362 Mass. 243 (1972)
285 N.E.2d 124
COMMONWEALTH
vs.
JOHN J. MARTIN (and a companion case[1]).
Supreme Judicial Court of Massachusetts, Norfolk.
March 6, June 6, 1972.
June 27, 1972.
Present: TAURO, C.J., SPIEGEL, REARDON, QUIRICO, & BRAUCHER, JJ.
Robert V. Greco (Reuben Goodman with him) for the defendants.
John P. Connor, Jr., Assistant District Attorney (Paul E. George, Special Assistant District Attorney, with him) for the Commonwealth.
REARDON, J.
A jury found Martin and Bouchard guilty of robbing a Quincy bank on October 4, 1968. They appeal under G.L.c. 278, §§ 33A-33G. After a pre-trial hearing the judge suppressed a police station identification (on October 14, 1968) of each defendant by one Sheila Allen. He did not suppress either (a) certain photographic identifications or (b) identifications at a District Court arraignment when counsel were appointed (but did not know that witnesses were observing the defendants). The judge admitted in evidence in-court identifications by Sheila Allen and other witnesses who had seen the District Court arraignment, as well as in-court identifications by other witnesses. We remanded the case (March 22, 1972) for further findings by the trial judge concerning the identifications. See Commonwealth v. Tempesta, 361 Mass. 191, fn. 1. Compare Commonwealth v. Mendes, 361 Mass. 507-511.
1. We rely on, and approve, his further careful, detailed findings, fully warranted by the evidence, that the in-court identifications (at this trial of an offence committed after the decisions in United States v. Wade, 388 U.S. 218, and Stovall v. Denno, 388 U.S. 293) clearly had a source wholly independent of any earlier identifications, and that, even if certain earlier identifications *245 were erroneously admitted in evidence, the error was harmless beyond a reasonable doubt. The judge now has given thorough consideration to the factors discussed in cases decided after the trial. See Cooper v. Picard, 428 F.2d 1351 (1st Cir.); S. C. 316 F. Supp. 856 (D. Mass.); Allen v. Moore, 453 F.2d 970, 974-975 (1st Cir.). See also recent full discussion of identification procedures in Commonwealth v. Ross, 361 Mass. 665, 670-679.
2. The judge did not abuse his discretion by refusing to sequester witnesses. Commonwealth v. Bettencourt, 361 Mass. 515, 518.
3. In the circumstances, the judge reasonably declined to permit the particular type of cross-examination attempted at trial concerning a police report, which the prosecution offered to permit defence counsel to examine. At most the report provided a meager hearsay basis for showing a minor (if not trivial) discrepancy between the testimony of an earlier witness and an alleged prior statement by him.
4. The judge did not abuse his discretion by the breadth of cross-examination of Bouchard permitted at the hearing on the motion to suppress. No part of that testimony was referred to before the jury. See Commonwealth v. Hicks, 356 Mass. 442, 446.
5. Prompt curative instructions adequately dealt with the reference by a police witness at trial to a separate offence by a person seen with Bouchard. In context a statement during testimony about the existence of probable cause for arresting Bouchard, that Bouchard "had been involved in armed robberies," appears to have been a reference to the charges then being tried.
6. The judge reasonably refused to permit inquiry about an informant who seems merely to have told the police where the defendants were living together. The police knew Martin was sought for the Quincy robbery and that Bouchard fitted the description of the second robber. See McCray v. Illinois, 386 U.S. 300, 304-314.
7. The judge properly received in evidence a gun *246 taken from Bouchard when arrested without a warrant upon probable cause to believe that he had been involved in the robbery. See Commonwealth V. Salerno, 356 Mass. 642, 646-647. See also Commonwealth V. Holmes, 344 Mass. 524, 525-526.
Judgments affirmed.
NOTES
[1]  Commonwealth vs. Joseph G. Bouchard.